                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                                 18cr3067 KG

ISRAEL BACA,

       Defendant.

                    MEMORANDUM OPINION AND ORDER DENYING
                     DEFENDANT’S MOTION TO SEVER COUNTS

       This matter comes before the Court on Defendant Israel Baca’s Motion to Sever Counts

(Motion to Sever Counts), filed on February 15, 2019. (Doc. 30). The United States filed its

response in opposition on March 11, 2019. (Doc. 60). Having considered the Motion to Sever

Counts and the response, the Court denies the Motion to Sever Counts.

       On November 14, 2018, the United States filed a Superseding Indictment on Defendant.

(Doc. 19). The Superseding Indictment charges Defendant as follows: Count 1, Attempted

Carjacking (18 U.S.C. § 2119(1)); Count 2, Using and Carrying a Firearm During and in

Relation to a Crime of Violence, and Possession of a Firearm in Furtherance of Such Crime,

Brandishing and Discharging Said Firearm (18 U.S.C. § 924(c)(1)(A)(ii) and (iii)); Count 3,

Felon in Possession of a Firearm and Ammunition (18 U.S.C. § 922(g)(1)); and Count 4, Felon

in Possession of a Firearm and Ammunition (18 U.S.C. § 922(g)(1)). (Id.) Counts 1, 2, and 3

allegedly occurred on February 17, 2018, while Count 4 allegedly occurred on April 23, 2018,

and involved a different firearm than in Count 3. Defendant moves to sever the trial of Count 4

from the remaining Counts pursuant to Fed. R. Crim. P. 8(a) and 14, and the Fifth and Sixth

Amendments to the United States Constitution.
I.     Standard of Review

       Federal Rules of Criminal Procedure 8(a) and 14 govern the joinder of offenses in a

criminal trial. Rule 8(a) provides that an indictment may

       charge a defendant in separate counts with 2 or more offenses if the offenses charged--
       whether felonies or misdemeanors or both--are of the same or similar character, or are
       based on the same act or transaction, or are connected with or constitute parts of a
       common scheme or plan.

If the United States properly joins two or more offenses under Rule 8(a), the joinder is also

subject to scrutiny under Rule 14(a), which provides: “[i]f the joinder of offenses … in an

indictment … appears to prejudice a defendant …, the court may order separate trials of counts .

. . or provide any other relief that justice requires.” In determining whether to grant a motion to

sever, courts must weigh the potential prejudice to the defendant against the considerations of

judicial economy and efficiency. Zafiro v. United States, 506 U.S. 534, 537 (1993); United

States v. Dirden, 38 F.3d 1131, 1140 (10th Cir. 1994). “Inasmuch as severance is a matter of

discretion and not of right, the defendant must bear a heavy burden of showing real prejudice to

his case.” United States v. Hall, 473 F.3d 1295, 1302 (10th Cir. 2007) (quoting United States v.

McConnell, 749 F.2d 1441, 1444 (10th Cir. 1984)).

II.    Discussion

       In deciding the instant motion, the Court first considers whether the United States

properly joined Count 4 pursuant to Rule 8(a). If the United States properly joined Count 4, the

Court proceeds to consider whether the joinder prejudices Defendant, thereby justifying a

severance under Rule 14.

       A. Whether the United States Properly Joined Count 4 under Rule 8(a)

       Defendant argues that nothing other than Defendant connects Counts 1, 2, and 3 with

Count 4. In other words, Defendant argues that the United States did not properly join Count 4

                                                 2
with Counts 1, 2, and 3 because the Counts do not meet any of the disjunctive conditions under

Rule 8(a). This determination is a fact intensive inquiry. United States v. Bailey, 952 F.2d 363,

365 (10th Cir. 1991).

       In United States v. Hawkins, the Fourth Circuit upheld joinder of two separate bank

robbery charges based on the “same or similar character” prong of Rule 8(a). 776 F.3d 200, 209

(4th Cir. 2009). The Hawkins Court analyzed similar cases in which other courts upheld joinder

of multiple counts alleging violations of the same statute. Id. (citing United States v. Rousseau,

257 F.3d 925, 929 (9th Cir. 2001) (upholding joinder of two separate felon in possession charges

brought pursuant to 18 U.S.C. § 922(g)(1), even where each count related to different firearm

and incidents occurred over six months apart)). When analyzing Rousseau, the Fourth Circuit

noted that Rousesau presented “an unremarkable example of offenses of the ‘same or similar

character’ when the defendant is charged only with multiple violations of the same statute.” Id.

       Similarly, the Indictment here charges Counts 3 and 4 as multiple violations of the same

statute, committed approximately two months apart and involving different firearms. The Court

concludes Counts 3 and 4 are of “the same or similar character,” properly joined under Rule 8(a).

       B. Whether Joinder Will Prejudice Defendant Under Rule 14(a)

       Defendant further argues that joinder of Counts 1, 2, and 3 with Count 4 will prejudice

him. Defendant bears the burden of showing that joinder would cause actual prejudice to his

defense that outweighs the expense and inconvenience of separate trials, and that joinder will

threaten to or actually deprive him of his right to a fair trial. United States v. Thomas, 849 F.3d

906, 911-12 (10th Cir. 2017). The Tenth Circuit has found no actual prejudice where, for

example, (1) the evidence was not too confusing or overlapping; (2) the offenses took place on

different dates at different locations, and different witnesses and evidence were presented on



                                                 3
each count; and (3) the case for each count was strong enough on its own. United States v.

Muniz, 1 F.3d 1018, 1023 (10th Cir. 1993).

       On its face, the evidence as to Count 4 and the other Counts does not appear to be too

overlapping, confusing, or complex. Additionally, Count 4 offense took place on a different date

and at a different location than the offenses in Counts 1, 2, and 3. Defendant also presented no

evidence that the witnesses supporting Counts 1, 2, and 3 will overlap with the witnesses

supporting Count 4.

       Defendant, however, argues that the evidence for each Count is not strong enough on its

own. Specifically, Defendant contends that the evidence supporting Counts 1, 2, and 3 is

“suspect and attenuated,” and that the evidence related to Count 4 is “tenuous.” (Doc. 30) at 4-5.

Even considering the evidence presented at the suppression hearing, held on March 5 and March

8, 2019, Defendant has not shown that either Count 4 or the other Counts are weak, or that

Defendant is likely to be convicted on Count 4 based on stronger evidence presented in Counts 1,

2, and 3, or vice versa. United States v. Taylor, 800 F.2d 1012, 1017 (10th Cir. 1986) (stating

“we find nothing in the record to support [defendant’s] contention that the jury accumulated the

evidence or inferred guilt from the stronger count”). Even so, the fact that one count may be

stronger than another does not mandate severance. United States v. Olsen, 519 F.3d 1096, 1103

(10th Cir. 2008).

       Defendant also argues that allowing all four Counts to proceed in one trial would

“severely prejudice” Defendant, compromise specific trial rights of Defendant, and would

“prevent the jury from making a reliable judgment about his guilt or innocence.” (Doc. 30) at 4.

Finally, Defendant argues that he may wish to testify with respect to Count 4, but not as to




                                                4
Counts 1, 2, and 3, or vice versa, and the joinder of all Counts would deprive him of due process

and an impartial jury. (Id.) at 5.

        “Neither a mere allegation that defendant would have a better chance of acquittal in a

separate trial, nor a complaint of the ‘spillover effect’ . . . is sufficient to warrant severance.”

United States v. Bailey, 952 F.2d 363, 365 (10th Cir. 1991). Here, the evidence for Count 4 is

sufficiently different from Count 3 that evidence from Count 3 is unlikely to affect Count 4.

Thomas, 849 F.3d at 912. Both sets of charges likely involve separate eyewitnesses, dates, and

locations. These differences will assist the jury in distinguishing the evidence in these two

Counts. Id. Moreover, this case is not too complex or confusing that the jury would be unable to

keep the evidence for Counts 3 and 4 separate. Taylor, 800 F.2d at 1017. Furthermore, an

appropriate limiting instruction would cure any prejudice to Defendant.

        In addition, to the extent evidence from one count of felon in possession of a firearm is

similar or overlapping with the other count, Defendant has not shown it is inadmissible as bad

acts evidence under Federal Rule of Evidence 404(b) (evidence of other bad acts admissible for

knowledge or lack of mistake). See also United States v. McGlothin, 705 F.3d 1254, 1263 (10th

Cir. 2013) (finding prior acts of weapon possession relevant for proper purpose of demonstrating

subsequent charged act of firearm possession was knowingly undertaken); United States v.

Hollis, 971 F.2d 1441, 1457 (10th Cir. 1992) (finding no prejudice where evidence of similar

conduct in multiple charges would have been admissible under Rule 404(b)).

        Finally, Defendant has not shown that any prejudice could not be addressed by an

appropriate limiting instruction. United States v. Caldwell, 560 F.3d 1202, 1213 (10th Cir. 2009)

(finding instruction advising jury that “the guilt or innocence of a defendant as to each count or

offense must . . . be considered separately” was effective); United States v. Jones, 530 F.3d 1292,



                                                   5
1299 (10th Cir. 2008) (finding proper limiting instruction was important consideration in

determining whether misjoinder prejudiced defendants); United States v. Roe, 495 F.2d 600, 604

(10th Cir. 1974) (finding no abuse of discretion in refusal to grant severance, and finding court’s

limiting instruction was “adequate to protect the accused from prejudice”).

III.   Conclusion

       Because the United States properly joined Count 4 under Rule 8(a) and Defendant has not

met his heavy burden under Rule 14(a) of showing real prejudice sufficient to outweigh judicial

economy and efficiency considerations, the Court will not sever Count 4.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion to Sever Counts, filed

February 15, 2019 (Doc. 30) is DENIED.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
